DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As newly added, claim 21 depends on claim 1 and recites “each individual cell of the plurality of photovoltaic cells is surrounded by longitudinal weds and transverse welds so that each individual cell is enclosed in a pocket defined by the front layer and the back layer and the longitudinal welds and the transverse welds” in lines 1-4, while claim 1 recites “the front layer and the back layer being directly connected to each other by a local line-shaped laser welded connection, such that the plurality of photovoltaic cells is completely enclosed between the front layer and the back layer by the local line-shaped laser welded connection that surrounds the plurality of photovoltaic cells, and wherein each individual cell of the plurality of photovoltaic cell is separated from the remaining of the photovoltaic cells by the local line-shape laser welded connection” in lines 9-14. It is unclear if “welds” recited in claim 21 is the same or different from “welded connection” recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9 and 21 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by Younan et al. (US Patent 5,575,861) or, in the alternative, under 35 U.S.C. 103 as obvious over Younan et al. (US Patent 5,575,861) in view of Kalkanoglu et al. (US 2009/0000222).
Regarding claims 1 and 21, Younan et al. discloses photovoltaic packaging (figs. 2-3 or figs. 16-18) comprising:
a back layer comprising polymer (see bottom protective layer 42, fig. 3, col. 6 lines 30-35);
a plurality of photovoltaic cells (see photovoltaic devices 36, figs. 2-3, col. 6 lines 25-26) electrically connected to each other by electrical conductors (see jumpers 38, fig. 2, col. 5 lines 53-57); and
a front layer comprising polymer (see top protective layer 40, fig. 3, col. 6 lines 11-23) which is transparent to light (see col. 6 lines 11-23) and directly connected to the back layer (42, see fig. 3);
wherein the plurality of photovoltaic cells (36 in figs. 2-3 or 82 in figs. 16-18) are located between the polymer front layer (40) and the polymer back layer (42, see fig. 3 or figs. 17-18);
wherein the front layer (40) is directly connected to the back layer (42) by a local line-shaped connection of longitudinal connection lines and transverse connection lines surrounding the plurality of photovoltaic cells so that each individual cell is enclosed in a pocket defined by the front layer and the back layer and the longitudinal connections and the transverse connections (see the direct contact between protective layers is surrounding the edges of photovoltaic cells in fig. 3 and annotated figs. 2-3 below, also see figs. 17-18);
wherein that the plurality of photovoltaic cells (36) are completely enclosed between the polymer front layer (40) and the back layer (42) by the connection (or the contact between the protective layers, see fig. 3 and also see figs. 17-18);
wherein the polymer front layer (40) and the polymer back layer (42) surrounds the plurality of photovoltaic cells (36), and wherein each individual cell of the plurality of photovoltaic cells (36) is separated from the remaining of the photovoltaic cells by the connection (see figs. 2-3, also see figs. 16-18).
Younan et al. discloses each photovoltaic cell has a rectangular shape which has local line-shaped edges (see figs. 2-3 and 17-18), therefore the connection (or the contact between the protective layers) surrounding the photovoltaic cells and along the edges of the photovoltaic cells must be line-shaped. 

    PNG
    media_image1.png
    470
    395
    media_image1.png
    Greyscale

Recitations regarding how to form the connection by laser welding is directed to a process limitation that does not further define the structure of the photovoltaic package. The determination of patentability is based on the product itself, not on its method of production. See MPEP 2113. The connection between the polymer layers is still a connection regardless how it is formed, by welding, adhesive, thermal treatment or vacuum lamination. As such, Younan et al. discloses all the structural limitations of the photovoltaic packaging, the reference is deemed to be anticipatory.

Alternatively, Younan et al. does not disclose forming the connection by welding such as laser welding.
Kalkanoglu et al. teaches welding such as laser welding is a method among many methods (or many ways) to affix/seal a cover element, which includes covering material of polymer (or plastic, [0096]), to a polymeric carrier ([0111]).
It would have been obvious to one skilled in the art at the time the invention was made to have formed the connection between the polymer front layer and the polymer back layer of Younan et al. by welding such as laser welding as taught by Kalkanoglu et al. so that the , because such use of method would involve nothing more than use of a known method for its intended use of forming a connection between polymer layers in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). In such modification, the connection being formed by welding such as laser welding is a welded connection of laser welded connection.
Regarding claim 3, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the packaging is free from encapsulant layers which encapsulate and fully embed photovoltaic cells (see figs. 2-3 and 16-18) and the polymer front layer (40) and the polymer back layer (42) are in direct contact with the plurality of photovoltaic cells (36, see figs. 2-3, also see figs. 16-18).
Regarding claim 4, modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein the front layer and the back layer are welded together (see claim 1 above) and Younan et al. shows the photovoltaic cell (36, fig. 3) is in direct contact with the front and back layer (see fig. 3). As such the polymer front layer and the polymer back layer are configured such that the plurality of photovoltaic cells are reversibly adhere to either the polymer front layer and the polymer back layer.
Regarding claim 5, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. shows each individual cell of the plurality of photovoltaic cells (36 in figs. 2-3 or 82 in figs. 16-18) is separated from the remaining of the photovoltaic cells by a continuous local line-shaped connection between the polymer front layer (40, fig. 3) and the polymer back layer (42), and the continuous connection extending around the individual  around the perimeter of the individual cell to define a pocket enclosing the individual cell (see figs. 2-3, also see figs. 16-18). 
Regarding claim 6, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. shoes the connection comprises more than one passing (see the connections around the notch 34 in fig. 2) between each two adjacent photovoltaic cells of the plurality of photovoltaic cells (36, see fig. 2).
Regarding claim 8, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses fluoropolymer such as Tefzel is found to be advantageous for the polymer front layer (or the protective layer 40, col. 6 lines 18-23) and the back layer (or the bottom protective layer 42) is generally similar to the polymer front layer (or the top protective layer 40, see col. 6 lines 29-32). Tefzel is a flexible fluoropolymer and is ethylene-tetrafluoroethylene resin. In other words, Tefzel is a polyolefin and a fluoroplastomer.
Regarding claim 9, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the plurality of photovoltaic cells are electrically connected to each other in a parallel electrical configuration (col. 3, lines 18-21; col. 5, lines 53-62).
Regarding claim 20, modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein laser welding is used to form the connection between the front and back layer (see claim 1 above). Therefore, one of the front layer and the back layer must be laser transmissive and the other of the front layer and the back layer must be laser absorbent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Younan et al. (US Patent 5,575,861) in view of Kalkonoglu et al. (US 2009/0000222).
Regarding claims 7 and 16, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein Younan et al. discloses the polymer back layer (42) is generally similar to the polymer front layer (40, see col. 6 lines 30-33) with each polymer layer is a sheet (see figs. 2-3 and 16-18). 
Younan et al. does not explicitly disclose the polymer front layer having a thickness in the range of 20 to 1000 micrometer and the polymer back layer having a thickness in the range of 300 to 10000 micrometer, nor do they teach the polymer front layer having a thickness in the range of 100 to 500 micrometer and the polymer back layer having a thickness in the range of 300 to 3000 micrometer.
Kalkanoglu et al. teaches a polymer front layer (or cover layer) having a thickness of about 75 m to about 1mm (or 1000 m, see [0105]) and more specifically 150-175 m ([0106]). Kalkanoglu et al. discloses the thickness will influence the energy transmissivity and it is desired to have the polymer front layer (or the cover layer) with at least 75% or at least 90% energy transmissivity over the operating wavelength range of the photovoltaic element ([0106]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic packaging of Younan et al. or modified Younan et al. by using a polymer sheet having a thickness of 75-1000 m taught by Kalkanoglu et al. for the polymer front layer as well as the polymer back layer, because Kalkanoglu et al. teaches the thickness influence the energy transmissivity and it is desired to have the polymer layer with at least 75% or at least 90% energy transmissivity, and Younan et al. explicitly suggests the polymer back layer (or the bottom protective layer) is similar the polymer front layer (or the top protective layer). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 150-175 m for the polymer front layer and 300-1000m for the polymer back layer of the range 75-1000 m disclosed by Kalkanoglu et al.; because Kalkanoglu et al. explicitly suggests selecting 150-175 m for the polymer front layer (or the cover), and selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Regarding claim 15, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above.
Younan et al. does not disclose including a rigid, UV protective top layer, which is transparent to light, connected to the photovoltaic packaging on a front, sun facing side of the photovoltaic packaging.
However, Kalkanoglu et al. teaches using one or more covering materials such as glass plate ([0096]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic packaging of Younan et al. or modified Younan et al. by incorporating a glass plate on the front, sun facing side of the photovoltaic packaging as the covering material to cover the photovoltaic packaging as taught by Kalkanoglue et al.
Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Younan et al. or modified Younan et al. as applied to claim 1 above, and further in view of Inoue et al. (EP 2671705)
Regarding claim 20, Younan et al. or modified Younan et al. discloses a photovoltaic packaging as in claim 1 above, wherein the front layer is transparent to light (see claim 1 above). Laser is light and therefore the front layer is laser transmissive (or transparent to light). Younan et al. or modified Younan et al. does not explicitly disclose the back layer is laser absorbent.
Inoue et al. teaches that it is known in the art that in the method of bonding (resin layers), a translucent resin material that can transmit laser light and other resin being an absorbent resin material that absorbs laser energy (see [0006]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the back layer is laser absorbent so that the front and the back layer can be bonded by laser welding method as taught by Inoue et al.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
Applicant argues to argues Younan does not disclose the method of bonding the polymeric front and back layers by laser welding, or more specifically a novel feature local line-shape laser welding according to Applicant. As previously responded, the claimed invention is a photovoltaic packaging, not a method. How to bond the resin layers by laser welding is directed to the product-by-process limitation that does not further define the bonding. Applicant shows the bonding of the front and back layers by welding resulted in the front and back layers bonded to each other by direct connection (see weld 4 in Fig. 1b of Applicant’s disclosure), and Younan also shows the front and back layers are directly connected (see Fig. 3 of Younan). The laser welding is one among numerous methods as disclosed by Kalkonoglu et al. ([0111]). In other words, Kalkonoglu et al. explicitly implies that laser welding does not result in a different structure from other methods. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726